DETAILED ACTION
Applicant’s amendment of July 28, 2022 overcomes the following:
Claim objections
Rejection of claims 2-21 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 2, 4, 11-12, and 14. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks with respect to the limitations of amended independent claim 2, and similar independent claims, which are now incorporated into all independent claims, are found to be persuasive. Furthermore, after considering Applicant’s remarks and having performed an updated search of prior art, including all feature limitations of amended independent claims, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. In particular, independent claims 2 and 12 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“facilitating identification and marking of a target in a displayed Fluoroscopic Three-Dimensional Reconstruction (F3DR) of a body region of a patient… comprising…
acquiring a sequence of fluoroscopic images of the body region about a plurality of angles relative to the body region while a medical device is positioned in a target area; 
generating the F3DR of the body region based on the sequence of fluoroscopic images; 
receiving a selection of a medical device in two two-dimensional fluoroscopic images from the sequence of fluoroscopic images; 
receiving an initial selection of the target in the F3DR; 
determining a range of fluoroscopic slices of the F3DR for slice scrolling based on the initial selection of the target or the medical device; 
displaying one or more fluoroscopic slice images from the determined range of fluoroscopic slices of the F3DR on the display; 
receiving a final selection of the target in at least one of the fluoroscopic slices from the determined range of fluoroscopic slices of the F3DR via a user selection, and 
 determining an offset of the medical device with respect to the target based on the selection of the medical device and at least one of the initial selection of the target or the final selection of the target… 
generating a local F3DR-computed tomography (CT) scan registration...”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668